Citation Nr: 0913455
Decision Date: 04/10/09	Archive Date: 06/02/09

DOCKET NO. 07-09 209                       DATE APR 10 2009
 
On appeal from the Department of Veterans Affairs Regional Office in Oakland, California 

THE ISSUES 

1. Entitlement to service connection for degenerative changes of cervical spine with mild cord compression and cervical radiculopathy. 

2. Entitlement to an increased rating for chronic right wrist pain, status post carpal tunnel syndrome release, currently evaluated at 10 percent. 

3. Entitlement to an increased rating for chronic left wrist pain, status post carpal tunnel syndrome release and ganglion, currently evaluated at 10 percent. 

4. Whether new and material evidence has been received to reopen the claim for entitlement to total disability based on individual unemployability (TDIU). 

5. Entitlement to special monthly compensation based on loss of use of the left hand. 

REPRESENTATION 

Appellant represented by: California Department of Veterans 
Affairs 

ATTORNEY FOR THE BOARD 

R. Poulson, Associate Counsel 

INTRODUCTION 

The Veteran served on active duty in the Army from September 1977 to June 1980 and in the Navy from June 1983 to December 1987. She also has 2 years of unverified service in the Army Reserves. 

This matter is before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In January 2002, the Veteran filed increased rating claims with respect to her service-connected bilateral wrist disabilities. The RO denied the claim in a July 2002 rating decision. The Veteran filed a timely Notice of Disagreement (NOD) in November 2002. The RO provided a Statement of the Case (SOC) in April 2003. 

In March 2003, the Veteran filed a claim for service connection for bilateral wrist arthritis. The RO did not construe this document as a request to reopen the claims, but instead continued the 10 percent ratings for bilateral chronic wrist pain of unknown etiology (also claimed as arthritis) in an August 2003 decision. In a November 2003 statement, the Veteran indicated that she wished to appeal "VA decision on right and left wrists." However, the period for timely submission of a substantive appeal from the July 2002 rating decision had passed. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302. In any event, as the RO issued another rating action in 

- 2 - 

August 2003 denying an increased rating for the wrists, the November 2003 statement can be construed as a notice of disagreement with that determination. A statement of the case followed in May 2004, but again the Veteran failed to timely perfect the appeal. It was not until an August 2006 rating decision that a complete and timely appeal was accomplished as to this issue. 

In January 2002, the Veteran also filed a claim for service connection for spinal stenosis, which she indicated to be "the root of my problems with my hands, arms and shoulders." In an August 2003 rating decision, the RO recharacterized the claim as service connection for degenerative changes of cervical spine with mild cord compression and cervical radiculopathy. The claim was denied at that time. The Veteran filed a timely NOD in November 2003. The RO provided an SOC in May 2004. A timely substantive appeal was not submitted. Rather, in a May 2005 statement, the Veteran requested that the RO reopen her claim. However, despite failing to meet the timing requirements under 38 V.S.C.A. § 7105 and 38 C.F.R. § 20.302, the Board will nevertheless accept the claim on the merits here. In so concluding, the Board points to Rowell v. Principi, 4 Vet. App. 9, 17 (1993), in which it was held that the lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by a timely notice of disagreement). See also Beryle v. Brown, 9 Vet. App. 24, 28 (1996). Thus, the cervical spine claim is deemed to be on appeal from the August 2003 rating decision, obviating the need for new and material evidence under 38 C.F.R. § 3.156. 

The Board notes that, as to the wrist claims, the absence of a substantive appeal caused a July 2002 rating decision to become final, whereas the opposite conclusion was reached regarding the cervical spine claim. To clarify this apparent inconsistency, the Board observes that, as to the service connection claim, the consequence of having no substantive appeal more greatly prejudices the Veteran, in that receipt of new and material evidence would then be required before the merits of the claim could be reconsidered. Therefore, she has been afforded the benefit of the doubt as to the lack of substantive appeal on this issue, to avoid this result. However, such consequence does not arise in the context of an unperfected increased rating claim, thus accounting for the Board's actions in this case. 

- 3 - 

Finally, regarding the TDIU claim, this was filed in January 2002. The RO denied the claim in a July 2002 rating action. The Veteran filed a timely Notice of Disagreement (NOD) in November 2002. The RO provided a Statement of the Case (SOC) in April 2003. The Veteran did not perfect her appeal for TDIU by submitting a substantive appeal. In December 2005, the Veteran filed an informal claim for TDIU. In an August 2006 rating decision, the RO determined that the Veteran's TDIU claim "remains denied." In an October 2006 statement, the Veteran claimed that she was unable to work. The RO construed this statement as a timely NOD with respect to the TDIU claim. The RO provided a SOC in January 2007, and in March 2007 the Veteran filed a substantive appeal. In October 2008, the RO provided a Supplemental Statement of the Case (SSOC). 

The Veteran initially had requested a hearing in the March 2007 Form 9, but her representative subsequently withdrew that request in writing in May 2008. 

In December 2005, the Veteran filed a claim for loss of use of her left hand. In an August 2006 rating decision, the RO denied the claim for special monthly compensation based on loss of use. As explained in more detail in the remand appended to this decision, the Board construes the Veteran's October 2006 correspondence and arguments presented therein as a timely NOD with the August 2006 RO determination. The record reflects that the RO has not issued the requisite SOC with respect to this remaining issue pursuant to 38 C.F.R. § 20.200, and therefore, the Board must remand this issue for proper issuance of an SOC, and to provide the Veteran an opportunity to perfect an appeal of the issues thereafter by filing a timely substantive appeal. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

The Board notes that in correspondence dated November 2002 and December 2005, the Veteran raised an informal claim of an earlier effective date with respect to her left hand. The Board also notes that a March 2004 correspondence appears to raise an informal claim of service connection for depression secondary to her service-connected disabilities. These issues are not developed for appellate consideration and are referred to the RO for appropriate action. 

- 4 - 

Finally, in a November 2003 statement, the Veteran indicated that she wished to appeal the denial of her claim for service connection for bilateral shin splints. In a March 2004 letter, the RO informed the Veteran that her appeal of the April 1989 decision denying service connection for shin splints was not timely and that it would reconsider her claim if she submitted new and material evidence. The Board construes the November 2003 statement as a request to reopen the bilateral shin splint claim and refers this matter to the RO for appropriate action, to include providing proper VCAA notice pursuant to Kent v. Nicholson, 20 Vet App 1 (2006). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on her part. 

REMAND 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

In the present case, the Board has reviewed the record and finds that additional development is necessary to satisfy VA's obligations under the VCAA, the specifics of which will be outlined below. 

As noted in the introduction, by its August 2006 decision, the RO denied special monthly compensation based on loss of use of the Veteran's dominant (left) hand. In a correspondence received October 2006, the Veteran stated that she was unable to work due to the deterioration of her left hand, which the Board construes as a timely Notice of Disagreement with that determination. 38 C.F.R. § 20.201. Because the RO did not thereafter issue a Statement of the Case, a remand for this action is necessary. See Manlincon, 12 Vet. App. at 240-41. 

- 5 - 

The Board also finds that, with respect to the cervical spine claim, identified evidence remains outstanding. Specifically, in a July 2002 correspondence, the Veteran requested that the RO obtain orthopedic records from Ft. Miley, where she allegedly received treatment for her neck and back. The RO did not attempt to obtain these records. Accordingly, VA must secure this identified relevant medical evidence. See also 38 C.F.R. § 3.l59(c)(2) (2008). 

Further regarding the cervical spine claim, in November 2002 correspondence, the Veteran stated that her cervical disability "can be directly related" to an in-service motor vehicle accident. Service treatment records indicate that she was involved in a November 1984 motorcycle accident. The Veteran reported that she fell on her left wrist in an attempt to break her fall. She was treated for a small ganglion cyst on her left wrist. There were no complaints of neck, shoulder, or back pain. 

VA treatment records indicate that the Veteran first complained of bilateral trapezius muscle pain in March 2001. She related that she had been working with a keyboard "a great deal." Records from May 2001 to May 2003 indicate that the Veteran was treated for bilateral shoulder pain and impingement, as well as recurrent neck spasms. A June 2002 MRI revealed mild cord compression and a disc osteophyte at C5-6. Private treatment records reveal that she underwent a C5-6 anterior cervical diskectomy and fusion. The doctor who performed the operation commented that "[i]t is likely that this may have related to her previous motorcycle accident." Furthermore, during an April 2002 VA muscle examination, the Veteran raised a claim of secondary service connection for degenerative changes of cervical spine with mild cord compression and cervical radiculopathy. Specifically, she told the examiner that her service-connected wrist disabilities caused her to develop pain in her neck and shoulders. In addition, an April 2006 VA examiner noted that the Veteran's wrist condition "is complicated by cervical radiculopathy." 

Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim. See, e.g., Robinson v. Mansfield, 21 Vet App 545 (2008). The Board notes that the Veteran has not received proper VCAA notice with respect to a secondary service connection claim. Moreover, it is 

- 6 - 

determined that the RO should obtain another medical opinion. Specifically, in light of medical evidence of record that suggests a potential link between the Veteran's cervical disability and her in-service motorcycle accident, as well as the Veteran's assertion that her cervical disability is linked to her service-connected wrist disabilities, the RO should send the claims file to a VA orthopedist to review the record and provide an opinion on the contended causal relationships. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Regarding the wrist claims, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether or not the veteran raised them, including § 3.321(b)(1) (2008), which governs extraschedular ratings. The Board finds that the evidence of record presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b)(1). The Veteran has indicated that she uses her hands frequently in her position as environmental engineer. The April 2006 examiner indicated that the Veteran is unable to work at least in part due to her left wrist disability. The June 2006 nerve conduction study revealed borderline left carpal tunnel syndrome. Such evidence suggests that the Veteran's bilateral wrist disabilities cause significant industrial impairment and renders impractical the application of regular schedular standards. As such, the criteria for a referral for assignment of an extraschedular rating for her bilateral wrist disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In addition to addressing whether she meets the requirements under 38 C.F.R. § 3.321 for her wrist disabilities, it should also be considered whether, under 38 C.F.R. § 4.16(b), she is unable to obtain or maintain substantially gainful employment solely due to any service-connected disabilities. Indeed, such question is a pivotal component of her TDIU claim, and for the reasons already stated, such extraschedular referral is deemed warranted here. 

- 7 - 

Finally, and potentially pertinent to all claims on appeal, the claims file indicates that the Veteran receives Social Security Administration (SSA) disability benefits. Records related to the award of those disability benefits may be relevant to the Veteran's claim and should be obtained. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2); see also Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163,169 (1998); Murincsakv. Derwinski, 2 Vet. App. 363,370-72 (1992). As the documentation in the file indicates that the disability for which she is receiving SSA benefits relates to her hands, evaluation of the bilateral wrist claims should be postponed, to ensure that any additional relevant evidence addressing the severity of her wrist problems during the rating period on appeal be obtained. 

Accordingly, the case is REMANDED for the following action: 

1. The AMC/RO should ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied. See also 38 C.F.R. § 3.159 (2008). Such notice should specifically address a secondary service connection claim with respect to the cervical spine and inform her of the amendment to 38 C.F.R. § 3.310, effective October 10, 2006, for the purpose of implementing the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability. See 71 Fed. Reg. 52744 (2006). 


The AMC/RO should also provide the Veteran written notification specific to the claim for an extraschedular rating for TDIU under 38 C.F.R. § 4.16(b), to include informing her of the relevancy of any evidence from an employer or former employer relating to her claim of work impairment caused by her service connected disabilities. 

- 8 - 

2. The AMC/RO must attempt to obtain all pertinent records of orthopedic treatment from Ft. Miley for inclusion in the Veteran's claims folder. Any negative search result should be noted in the record and communicated to the Veteran. 

3. Contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

4. The AMC/RO should contact the Veteran and inform her that she should submit any evidence that she has or can obtain in support of the claim for an extraschedular rating for her bilateral wrist disabilities, to include statements from employers (former or current) or coworkers who can attest to her difficulties on the job as a result of her wrist disabilities. 

5. Provide the Veteran with a VA cervical spine examination to determine the nature and approximate onset date and/or etiology of any cervical disability that is currently present. The claims file and a copy of this remand must be provided to the examiner for study and it should state in the report of any examination that they have been reviewed by the examiner. 

Following a review of the relevant evidence in the claims file and a copy of this remand, obtaining a history from the veteran, the clinical examination and any tests that are deemed necessary, the examiner is requested to answer the following questions: 

- 9 - 

 (a) Is it at least as likely as not (i.e., 50 percent or greater probability) that any cervical disability that is currently present, to include cervical radiculopathy, began during service or is etiologically related to any incident of active service, to include the November 1984 motorcycle accident? 

(b) Is it at least as likely as not that the Veteran's service-connected bilateral wrist disabilities caused or aggravated any cervical disability that is currently present? 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the causal relationship or a finding of aggravation; less likely weighs against the claim. 

The clinician is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

If it is determined that a cervical disability was aggravated by the bilateral wrist disabilities, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected right disability (e.g., slight, moderate) before the onset of aggravation. 

- 10 - 

The examiner is also requested to provide a rationale for any opinion provided. 

6. Thereafter, the AMC/RO should refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation for the purposes of TDIU relating to the Veteran's service connected disabilities. 38 C.F.R. § 4.16(b) (2008). The RO must also refer the issue of whether an extraschedular rating is warranted for the Veteran's service-connected wrist disabilities with a credible history of functional impairment of the dominant left hand under the provisions of 38 C.F.R. § 3.321(b)(1) to the VA Chief Benefits Director. If the benefits sought is not granted to the Veteran's satisfaction, the Veteran and her representative, if any, should be provided an SSOC and an appropriate period of time for response. 

7. The RO should issue a Statement of the Case to the Veteran and her representative, if any, addressing the issue of entitlement to special monthly compensation. The Statement of the Case should include all relevant law and regulations pertaining to the claim. The Veteran must be advised of the time limit in which she may file a substantive appeal. 38 C.F.R. § 20.302(b) (2008). 

8. After completion of the above, and any other development deemed necessary, the RO should review and re-adjudicate the remaining issues on appeal. If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and her representative, if any, a supplemental statement of the case and an appropriate period of time must be allowed 

- 11 - 

for response. Thereafter, the case must be returned to this Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2008). 

- 12  




